In view of the facts that an updated presentencing report had been filed with the court, that the defendant made no attempt to prepare a presentencing memorandum as permitted pursuant to CPL 390.40 (1) despite being provided with ample time and opportunity to do so, and that he failed to demonstrate in concrete fashion the need for any experts to aid in the preparation of such a memorandum, the court did not err in denying his motion for an adjournment and for the appointment of the various desired experts (see generally, People v Santos, 109 AD2d 901, lv denied 66 NY2d 922; cf., *727People v Mortimore, 96 AD2d 1063). Under all the circumstances, the challenged sentence is neither harsh nor excessive. Mollen, P. J., Lawrence, Eiber, Sullivan and Balletta, JJ., concur.